Citation Nr: 0710325	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-37 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, including arthritis, claimed as secondary to 
service-connected right ankle disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a service connection claim for a left 
ankle disability, claimed as secondary to service-connected 
right ankle disability.

3.  Entitlement to a disability evaluation in excess of 20 
percent for right ankle fracture with traumatic arthritis.

4.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967, and from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In January 2007, the veteran testified before the undersigned 
via videoconference.  A copy of the hearing transcript is 
associated with the claims folder and has been reviewed.

The issues of entitlement to service connection for 
disabilities of the low back and a left ankle, both claimed 
as secondary to service-connected right ankle disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a January 2007 statement, prior to promulgation of a 
decision in the appeal, the veteran indicated that he wished 
to withdraw his appeal seeking service connection for 
diabetes mellitus, and an increased evaluation in excess of 
20 percent for service-connected right ankle disability.

2.  An August 2000 rating decision, in pertinent part, denied 
the veteran's service connection claim for a left ankle 
disability, claimed as secondary to service-connected right 
ankle disability, on the basis that the evidence failed to 
show a left ankle diagnosis; the veteran did not file a 
timely appeal following appropriate notice, and that decision 
became final.

3.  Evidence received since the August 2000 rating decision 
raises a reasonable possibility of substantiating the service 
connection claim for a left ankle disability, claimed as 
secondary to service-connected right ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran with regard to the issues of entitlement to 
service connection for diabetes mellitus, and an evaluation 
in excess of 20 percent for service-connected right ankle 
disability have been met.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  An August 2000 rating decision denying the veteran's 
service connection claim for a left ankle disability, claimed 
as secondary to service-connected right ankle disability, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001, 2006).

3.  Evidence received since the August 2000 rating decision 
that denied the service connection claim for a left ankle 
disability, is new and material, and the veteran's service 
connection claim for such disability is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

As will be discussed below, the Board does not have 
jurisdiction to review the issues of entitlement to service 
connection for diabetes mellitus, and an evaluation in excess 
of 20 percent for service-connected right ankle disability, 
and therefore, these matters are dismissed.  A review of the 
record shows that the veteran filed a Substantive Appeal in 
October 2005, which addressed, in pertinent part, the issue 
of entitlement to service connection for diabetes, and 
increased rating claim for right ankle disability.

In a January 2007 statement, the veteran indicated that he 
wished to withdraw from his appeal the issues of entitlement 
to service connection for diabetes mellitus, and increased 
rating for service-connected right ankle disability.  A 
claimant is generally presumed to be seeking the maximum 
evaluation.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  
However, a claimant may limit an appeal to a specific 
evaluation, and where he does so, the Board is without 
authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. 
App. 528, 544 (1993).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn his appeal with respect to the matters of 
entitlement to service connection for diabetes mellitus, and 
increased rating claim for service-connected right ankle 
disability and, hence, no allegations of error of fact or law 
remain for appellate consideration as to those matters.  
Accordingly, those matters are dismissed.  




II.  New and Material Claim

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for left ankle 
disability, the Board concludes that the VCAA does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening his claim of 
service connection for .  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In an August 2000 decision, the RO denied secondary service 
connection for left ankle disability, and the veteran was 
notified of that decision in the same month.  The veteran did 
not file a timely appeal and that decision became final.  38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2001, 2006).

Since the August 2000 rating decision is final, the veteran's 
secondary service connection claim for left ankle disability 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156 (2005); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of evidence of 
record at the time of the last prior final denial, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

As the last final disallowance of the veteran's secondary 
service connection claim for left ankle disability was a 
August 2000 rating decision, the Board must now determine 
whether new and material evidence sufficient to reopen the 
claim has been received subsequent to the August 2000 
decision.  In this case, to be new and material, the evidence 
needs to show that the veteran currently has a left ankle 
disability.

On review, the Board finds that the veteran has submitted new 
and material evidence since the August 2000 rating decision 
sufficient to reopen his secondary service connection claim 
for a left ankle disability.  In this regard, the newly 
received VA outpatient records substantially differ from the 
previously received records in that they show a current 
diagnosis of osteoarthritis of the left ankle (March 2005).  
This new evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156 
(2006).  It raises a reasonable possibility of establishing 
the claim.  Id.  Therefore, the evidence can be considered 
new and material for the purpose of reopening the service 
connection claim for left ankle disability.  Accordingly, the 
claim is reopened.


ORDER

Claim of entitlement to service connection for diabetes 
mellitus is dismissed.

Claim of entitlement to an evaluation in excess of 20 percent 
for service-connected right ankle disability is dismissed.

New and material evidence has been submitted sufficient to 
reopen a secondary service connection claim for a left ankle 
disability.  


REMAND

The Board has reopened the veteran's secondary service 
connection claim for a left ankle disability.  Prior to 
analyzing the claim on the merits, the Board finds that 
further development is necessary.  Also, further development 
is also necessary with respect to the veteran's secondary 
service connection claim for a low back disability.  The 
veteran asserts that both are low back and left ankle 
disabilities are related to his service-connected right ankle 
disability.  By way of history, service medical records 
reflect that in May 1966, the veteran was involved in a motor 
vehicle accident, fracturing his right ankle.  

On remand, the Board finds that etiology opinions are 
necessary to ascertain whether the veteran's disabilities of 
the low back and/or left ankle are related to service-
connected right ankle disability.

The record contains a January 1998 private report form the 
Family Clinic which shows an impression of:  arthritis of the 
low back, questionable post-traumatic (referring to the in-
service accident), versus arthritis with aging of the lumbar 
spine complicated by a past motor vehicle accident. 

According to an October 2004 statement, Dr. C. opined that 
the veteran's in-service right leg fracture has resulted in 
significant arthritis and caused him to be 100 percent 
disabled.  It was noted that the veteran is unable to really 
sit or stand for any period of time.  Dr. C. stated that the 
combined problem of degenerative disc disease in the 
veteran's low back with his right leg problems amounts to 
significant impairment, renders him totally disabled, and 
stems from the in-service ankle fracture.  

As noted, a March 2005 VA treatment report shows a diagnosis 
of osteoarthritis of the left ankle.


Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be afforded a 
VA examination to determine the etiology 
of the veteran's low back disability.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's low back disability is related 
to his service-connected right ankle 
disability.  Any opinion should be 
reconciled with the January 1998 private 
records, and Dr. C.'s October 2004 
statement.

2.  The veteran should also be afforded a 
VA examination to determine the etiology 
of the veteran's left ankle disability.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.

The examiner is requested to provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's left ankle disability is 
related to his service-connected right 
ankle disability.  Any opinion should be 
reconciled with the March 2005 VA 
diagnosis of osteoarthritis of the left 
ankle.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the veteran's secondary 
service connection claims for a low back 
disability and a left ankle disability, 
taking into account any newly obtained VA 
examination report and etiology opinions.  
All applicable laws and regulations 
should be considered. If any benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


